Citation Nr: 1810911	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-31 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from October 2001 to September 2003, and subsequent service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The instant issue was remanded by the Board in March 2014 and March 2017 for development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In its March 2017 remand, the Board discussed the procedural history of this appeal.  It pointed out that the AOJ had attempted to obtain records from William Beaumont Army Medical Center and any other outstanding service treatment records from the Veteran's period of active service, and that no such records were found.  The Board acknowledged the Veteran's 2007 statement that his right knee continued to bother him, and a diagnosis of mild degenerative joint disease of the right knee in 2012, and concluded that a VA examination was warranted.  

With respect to the VA examination ordered on remand, the Board specified that the examiner should consider the Veteran's assertions and statements, including his statement that his knee condition was secondary to strain suffered during physical training in October 2001.  The Board further directed that the examiner should discuss medically known or theoretical causes of the right knee disability and describe how such a disability generally presented or developed in most cases, in determining the likelihood that the current disability was related to in-service events as opposed to some other cause.  

In May 2017, a VA physician examined the Veteran and reviewed the record.  He stated the following:

After a thorough review of the veteran's medical records in VBMS,    VistaWeb, DoD, and Clinical Documents, it was found that the veteran was NOT seen acutely, for right knee pain during the service or after the service for 7+ years.  His medical records are not supportive of a permanent residual or chronic disabling condition for right knee DJD. Furthermore, the veteran was  discharged in 2003.  This negates any continuity of care for the symptomatology.  Therefore, based on the objective evidence at hand, it is less likely than not (less than 50%), that the Veteran has a diagnosis of a right knee condition during service.

A July 2017 deferred rating decision indicates that the examiner did not provide an opinion in compliance with the Board's directives.  The rating officer noted that the opinion provided relied on the absence of medical evidence, and that the lack of contemporaneous medical evidence did not in and of itself render lay testimony not credible.  The examiner was asked to address buddy statements noting that the Veteran struck his knee multiple times during service, as well as the Veteran's statement that he experienced knee strain in October 2001 during physical training and had suffered from pain since then.  

In August 2017, the examiner stated the following:

After a thorough review of  the veteran's medical records in VBMS, VistaWeb, DoD, and Clinical Documents, it was found that the veteran was evaluated for right knee post kick in 1995 & brace was provided w/no official Dx's & condition was resolved in one week    per VBMS & no continuity of care during the service or after the service for 7+ years.  His medical records are not supportive of a permanent residual or chronic disabling condition for right knee post kick.  Furthermore, the veteran was discharged in 2003.   This negates any continuity of care for the symptomatology.

Unfortunately, this statement fails to address the questions posed by the Board and by the AOJ when it sought clarification.  The Board has determined that it is doubtful that this examiner will render an opinion that is in compliance with the Board's remand directives, given that he has been asked on two occasions to address specific evidence and has not done so.  The Board has therefore determined that an additional examination is necessary, by an examiner who has not previously examined him.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriately qualified examiner who has not previously examined him to determine the nature and etiology of his claimed right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's October 2001 statement that "knee condition was secondary to strain suffered during physical training in October 2001."  

All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely (a 50 percent or greater probability) as not that the right knee disability had its onset during active duty or is causally or etiologically related to his military service, to include any injury or symptomatology therein. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of the right knee disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

